OPINION. If it Were true that the order made in the original case was not final, and the subject of appeal, the proper mode 0f correcting the error would .have been to move here to have the appeal dismissed. It is within the jurisdiction of Oii’cuit Courts to grant appeals, and, through the clerks, to take bonds and issue writs of supersedeas. It is not proper to disregard their judgments in such cases as nul-lities. If they act erroneously in granting premature appeals, and issuing writs of supersedeas through the clerks, they may be corrected in the appellate tribunal. In the case of Adams v. Penzel & Co., 40 Ark., 531, decided by this court at the last term, an appeal of this nature, by the same garnishee, was entertained by this court, without any question. No motion was made to dismiss, and this particular point was not considered, yet there is no reason to doubt that the action of this court was correct. After judgmest rendered in the attachment suit against Stewart & Co., and after it was adjudicated that Adams had effects-in his bands, and he was ordered to pay them over for the purposes of the judgment, it is difficult to imagine what further remained to be done. It is like where a garnishee is ordered to pay money into court pendente lite. Adams had only to pay or appeal. The amount ordered to be paid in slightly exceeds the judgment recovered against Stewart & Co. That, if error, is one of the matters which the appeal of Adams will bring up for correction. It certainly gives plaintiffs in this cause no right to disregard the supersedeas. Doubtless some such explanation will appear in the appealed case as appeared in that of Penzel & Co., which was evidently one of a lot of cases against the same defendants, and involving the same subject matter with this. Affirmed.